Title: From George Washington to Ephraim Blaine, 20 February 1781
From: Washington, George
To: Blaine, Ephraim


                        
                            Sir
                            Head Quarters 20th Feby 1781.
                        
                        In a letter of the 14. from His Excellency Governor Clinton he mentions—that on the 6th instant there were
                            only fourteen days Beef at Fort Schuyler—that the Troops at Albany and Schenectady were obliged to be billetted upon the
                            Inhabitants for want of Meat—and that—that part of the Country was so intirely exhausted of Meat that it could not be purchased, even
                            were the Agents furnished with Money—The Governor wishes an order may be given upon the Magazine at Richmond or Barrington
                            in Massachusetts in favr of the Dy Commy at Albany for the Quantity of Meat necessary for the subsistence of the troops
                            to the Northward and for a further supply to the Garrison of Fort Schuyler. The Garrison of Fort Schuyler consists of
                            about 300 souls—I would wish it provisionned for three Months. There are seven or eight hundred more at
                            Albany Schenectady &c—You will therefore give your orders in proportion. I am Sir &c
                        
                            